—Proceeding initiated in this Court pursuant to General Municipal Law § 712 to determine whether the proposed annexation of property now located in the Town of Johnstown to the City of Johnstown is in the overall public interest.
The Referees’ report concluded that the proposal by petitioners N. Edward Jutras and Fern Jutras to have petitioner City of Johnstown annex their land is not in the overall public interest. Respondent now moves to confirm the Referees’ report. Although the Jutrases proposed the annexation so that *924they could obtain certain services from the City, petitioners do not dispute the Referees’ finding that annexation is actually not necessary for these services to be provided. Equally undisputed is the finding that respondent would lose tax revenue if the annexation was accomplished and would receive no corresponding benefit. Accordingly, respondent’s motion is granted and the Referees’ report is confirmed.
Mercure, J. P., Crew III, White, Casey and Peters, JJ., concur. Adjudged that the motion is granted, without costs, Referees’ determination confirmed and petition dismissed.